United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.O., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
VETERANS ADMINISTRATION MEDICAL
CENTER, Hines, IL, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 07-1499
Issued: November 8, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On May 9, 2007 appellant filed a timely appeal from the Office of Workers’
Compensation Programs’ merit decision dated February 27, 2007 denying wage-loss
compensation from December 3, 2006 to January 3, 2007. Pursuant to 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant has established any employment-related disability
commencing December 3, 2006.
FACTUAL HISTORY
On March 27, 2006 appellant, then a 37-year-old fire protection inspector, filed a
traumatic injury claim (Form CA-1) alleging that on March 22, 2006 he sustained injury to his
side and middle of the back when he slipped and fell onto a cart holding computer equipment.
The Office accepted the claim for lumbar and sacroiliac strain. Appellant returned to work full
time in a light-duty position.

The attending physician, Dr. Jacob Salomon, a surgeon, indicated in an October 30, 2006
note that appellant was unable to work from October 30 to November 15, 2006. He listed, “Back
disc herniation [and] plantar fasciitis.”
On December 22, 2006 appellant filed a claim for compensation (Form CA-7). The
specific period claimed is illegible but the beginning month was December 2006 to sometime in
January 2007. The claim form indicated that appellant had stopped work on October 30, 2006
and had begun using leave without pay as of December 3, 2006. In a note dated January 9, 2007,
Dr. Salomon indicated that appellant would be disabled from January 9 to March 1, 2007. He
stated, “Herniated lumbar disc [with] radiculopathy.”
By letter dated January 23, 2007, the Office requested that appellant submit additional
evidence. In a report dated February 2, 2007, Dr. Salomon stated that appellant had returned to
work, following the March 22, 2006 lumbar strain, but he was standing and walking at work
from April to October 2006 and experienced bilateral heel pain. He reported that appellant was
diagnosed with bilateral plantar fasciitis “and is being treated for this as well as his chronic back
pain, which is due to aggravation of herniated lumbar discs.” Dr. Salomon concluded that
plantar fasciitis should be an accepted work-related condition. In a separate report dated
February 2, 2007, he reported bilateral sacroiliac pain and muscle spasm, with the mechanism of
causation described as “direct trauma to back.” Dr. Salomon indicated that a magnetic resonance
imaging scan revealed herniated lumbar discs. He opined that, due to back muscle spasm,
bilateral leg pain and heel pain appellant was totally disabled from December 3, 2006 to
January 11, 2007.
In a decision dated February 27, 2007, the Office stated that appellant had claimed
compensation on the Form CA-7 from December 3, 2006 to January 3, 2007. The Office denied
the claim on the grounds that the medical evidence was not sufficient to establish an
employment-related disability for this period.
LEGAL PRECEDENT
An employee seeking benefits under the Federal Employees’ Compensation Act1 has the
burden of establishing the essential elements of his or her claim, including that any disability or
specific condition for which compensation is claimed is causally related to the employment
injury.2 The term disability is defined as the incapacity because of an employment injury to earn
the wages the employee was receiving at the time of the injury, i.e., a physical impairment
resulting in loss of wage-earning capacity.3
Whether a particular injury causes an employee to be disabled for employment and the
duration of that disability are medical issues which must be proved by a preponderance of the
1

5 U.S.C. §§ 8101-8193.

2

Kathryn Haggerty, 45 ECAB 383 (1994); Elaine Pendleton, 40 ECAB 1143 (1989).

3

20 C.F.R. § 10.5(f); see e.g., Cheryl L. Decavitch, 50 ECAB 397 (1999) (where appellant had an injury but no
loss of wage-earning capacity).

2

reliable, probative and substantial medical evidence.4 Causal relationship is a medical issue and
the medical evidence required to establish causal relationship is rationalized medical evidence.5
Rationalized medical evidence is medical evidence which includes a physician’s rationalized
medical opinion on the issue of whether there is a causal relationship between the claimant’s
diagnosed condition and the implicated employment factors. The opinion of the physician must
be based on a complete factual and medical background of the claimant, must be one of
reasonable medical certainty, and must be supported by medical rationale explaining the nature
of the relationship between the diagnosed condition and the specific employment factors
identified by the claimant.6 Neither the fact that a disease or condition manifests itself during a
period of employment nor the belief that the disease or condition was caused or aggravated by
employment factors or incidents is sufficient to establish causal relationship.7
ANALYSIS
The Office’s February 27, 2007 decision was limited to a claim for compensation for the
period December 3, 2006 to January 3, 2007. The Board notes that the record does not contain a
medical report on or about December 3, 2006. On January 9, 2007 Dr. Salomon briefly reported
that appellant was currently disabled due a herniated disc with radiculopathy. A herniated disc is
not an accepted condition in this claim and Dr. Salomon provided no opinion on the causal
relationship of the disc with the March 22, 2006 employment injury.
In the February 22, 2007 reports, Dr. Salomon opined that appellant was disabled from
December 3, 2006 to January 11, 2007. He did not, however, provide a rationalized opinion on
causal relationship between disability for this period and the March 22, 2006 employment injury.
Dr. Salomon referred to back muscle spasms and leg pain without providing a proper medical
explanation, based on a complete factual and medical background, as to how the findings are
causally related to the March 22, 2006 employment injury. With respect to plantar fasciitis, he
did not provide a rationalized medical opinion on causal relationship. Dr. Salomon appeared to
indicate that he felt that it was due to standing and walking from April to October 2006. If
appellant is claiming a foot condition causally related to the light-duty job, this would be a claim
for a new injury.8 Dr. Salomon also stated that plantar fasciitis was due to aggravation of
herniated lumbar discs, without further explanation. As noted above, herniated discs have not
been established as causally related to the March 22, 2006 employment injury.

4

See Fereidoon Kharabi, 52 ECAB 291 (2001).

5

Jacqueline M. Nixon-Steward, 52 ECAB 140 (2000).

6

Leslie C. Moore, 52 ECAB 132 (2000).

7

Dennis M. Mascarenas, 49 ECAB 215 (1997).

8

See Federal (FECA) Procedure Manual, Part 2 -- Claims, Recurrences, Chapter 2.1500.3(b)(2) (May 1997).

3

The Board accordingly finds that the medical evidence is not sufficient to establish an
employment-related disability for the period December 3, 2006 to January 3, 2007.9 The Office
properly denied the claim for compensation in this case.
CONCLUSION
The evidence does not establish an employment-related disability for the period
December 3, 2006 to January 3, 2007.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated February 27, 2007 is affirmed.
Issued: November 8, 2007
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

9

It is noted that the record indicated that appellant had stopped working on October 30, 2006, and continued to
remain off work after January 3, 2007. Any claim for compensation for wage loss during these periods would have
to be accompanied by rationalized medical evidence on causal relationship between disability and the employment
injury.

4

